DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 24 JAN 2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 JAN 2022 has been entered.
Status of the Claims
Claim 2 is cancelled. Claims 1, 5-7, 12, and 19-20 are amended. Claims 22-23 are new. Claims 1 and 3-23 are pending and under examination.
Information Disclosure Statement
No Information Disclosure Statement (IDS) has been filed in this application. Applicant is reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the U.S. Patent and Trademark Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability (see 37 C.F.R. 1.56).
Priority
This application is a 371 of PCT/EP2017/065330. Applicant's claim for the benefit of a prior-filed application PCT/EP2017/065330 filed 22 June 2017 under35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (EP 16305756.5; 22 June 2016) and the certified copy have been filed in application 16/312,497, filed 21 December 2018.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The prior rejection of claims 1, 6-8, 13-15, 17, 19-21 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cao (Cao J, et al. Leukemia Research. 2010 Oct 1;34(10):1374-82) is withdrawn in light of applicant’s amendment to claim 1 reciting the limitation “wherein the Treg cells have been genetically modified to stably express a transgene encoding interleukin-2 (IL-2).” Cao does not teach or fairly suggest Tregs genetically modified to stably express a transgene encoding IL-2.
The prior rejection of claims 1, 8, 10, 13-14, 16, 19, and 21 under 35 U.S.C. 102(a)(1) as being clearly anticipated by Di Ianni (Di Ianni M, et al. Blood, The Journal of the American Society of Hematology. 2011 Apr 7;117(14):3921-8) as evidenced by Kühl (Kühl AA, et al. Immunology. 2009 Dec;128(4):580-8) and Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 6(1), 1-13) is withdrawn in light of applicant’s amendment to claim 1 reciting the limitation “wherein the Treg cells have been genetically modified to stably express a transgene encoding interleukin-2 (IL-2).” Di Ianni does not teach or fairly suggest Tregs genetically modified to stably express a transgene encoding IL-2.
Heemskerk–Kovacsovics-Bankowski
Claims 1, 3, 6-8, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), as evidenced by Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12).
In regard to claim 1, a composition comprising Tregs that have been genetically modified to stably express a transgene encoding interleukin-2 (IL-2), Heemskerk teaches transduction of tumor infiltrating lymphocytes (TILs), including populations that comprise Tregs, for stable expression of IL-2 (see, for example, Abstract; Fig. 4; p. 497 final ¶). 
Although Heemskerk does not explicitly identify the Treg subpopulation in the TIL cell population, one of ordinary skill in the art would reasonably expect a subpopulation of Heemkerk’s genetically engineered TILs modified to stably express an IL-2 transgene to be 
Thus Heemskerk, as evidenced by Kovacsovics-Bankowski, anticipates the invention of claim 1 before the EFD of the application.
In regard to the further limitations of claims 3, 6-8, 10, and 17, Heemskerk teaches retroviral transduction of polyclonal human TILs (see, for example, p. 497 Materials and Methods; claims 8 and 10) and stable constitutive expression of exogenous IL-2 gene (Figs. 1 and 6; p. 496 final ¶; p. 507 ¶4; p. 497 final ¶; claims 3, and 6-7). Heemskerk also teaches use of and motivation for use of integrating lentiviral vectors known and practiced in the art before the EFD as viable alternative vectors (p. 508 ¶3; claim 17).
Markley–Milojevic–Kovacsovics-Bankowski–Figueroa
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519), as evidenced by Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), and Figueroa (Figueroa JA, et al. International reviews of immunology. 2015 Mar 4;34(2):154-87).
In regard to claims 1 and 9-10, Markley teaches compositions of genetically modified human (claim 10) primary T cells genetically modified to stably express a CAR (which makes the cells antigen- or ligand-specific; claim 9) in combination with IL-2 (or IL-7, or IL-15, or IL-21; p. 3509 “Results” ¶1). Thus, in regard to claim 1, a composition comprising Tregs that have been genetically modified to stably express a transgene encoding interleukin-2 (IL-2), Markley teaches transduction of T lymphocytes, including populations that comprise Tregs, for stable expression of IL-2. 
Although Markley does not explicitly identify the Treg subpopulation in the transduced T cell population, one of ordinary skill in the art would reasonably expect a subpopulation of Markley’s genetically engineered human primary T lymphocytes modified to stably express the IL-2 transgene to comprise genetically modified Tregs, perhaps as much as 2-8% of the modified PBLs (see, for instance, Milojevic p. 3 ¶3; Kovacsovics-Bankowski, M., et al. Journal for 
Thus Markley, as evidenced by Milojevic and Kovacsovics-Bankowski, anticipates the invention of claims 1 and 9-10 before the effective filing date (EFD) of the application.
In regard to the limitations of claims 3, 6-8, and 10, Markley teaches gene transfer via retroviral transduction into human primary T cells (a polyclonal population; claims 8 and 10) modified to constitutively and stably express IL-2 (pp. 3508-10: Abstract, PBL collection and retroviral transduction, Results, and Figure 1, and p. 3514, col 1; claim 3). Furthermore, these T cells comprise an IL-2 transgene integrated into the T cell genome as directed by the retroviral constructs (as evidenced by Figueroa: p. 164, final ¶; claims 6-7). Markley also clearly demonstrates IL-2 transduced cells stably express the IL-2 (p. 3510, Figure 1B-1D).
In regard to the limitation of claim 9, Markley teaches T cells that have been modified to co-express with the IL-2 a targeting molecule that makes the cells antigen-specific or ligand-specific (Abstract).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan
Claims 1, 3, 6-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519), Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), McKee (McKee MD, et al. Front Biosci. 2007 Jan 1;12:919-32), Wright (Wright GP, et al. Proceedings of the National Academy of Sciences. 2009 Nov 10;106(45):19078-83), Haque (Haque R, et al. The Journal of Immunology. 2012 Aug 1;189(3):1228-36), and Fan (Fan H, et al. In Seminars in Immunology 2011 Dec 1 (Vol. 23, No. 6, pp. 453-461) Academic Press).
In regard to claim 1, a composition comprising Tregs that have been genetically modified to stably express a transgene encoding interleukin-2 (IL-2), the relevant prior art 
Markley teaches genetically modified human primary T cells genetically modified to stably express a CAR in combination with either IL-2, IL-7, IL-15, or IL-21 (p. 3509 “Results” ¶1).
Heemskerk teaches genetically engineered tumor infiltrating lymphocytes (TILs) that were genetically modified to stably express an interleukin (IL)-2 transgene (Abstract and citations above). Heemskerk also demonstrated that in vitro, the transduced TILs secreted IL-2 and exhibited prolonged survival after IL-2 withdrawal (Abstract; Fig. 4).  
Although Markley and Heemskerk do not identify the Treg subpopulations in their T cell populations, one of ordinary skill in the art would reasonably expect Treg subpopulations (reasonably 2-10% of the genetically modified PBLs/TILs) in Markley’s and Heemkerk’s genetically modified human primary T lymphocytes and TILs that were modified to stably express an IL-2 transgene (see, for instance, Milojevic p. 3 ¶3; Kovacsovics-Bankowski, M., et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12 (Abstract); and also Markley p. 3508 “Introduction”). 
However, even if Markley’s and Heemskerk’s genetically engineered T cell compositions were devoid of, and therefore did not comprise, a reasonably expected subset of engineered Treg cells modified to stably express an IL-2 transgene, the prior art teaches the following elements relevant to the claimed invention.
McKee teaches that T cells have been genetically altered to increase cytokine secretion, cytokine responsiveness, and co-stimulation in hopes of improving their function in vivo and enhancing their potential as therapeutic agents (p. 924 final ¶). McKee teaches that T cells were envisioned as a vehicle to deliver cytokines to the tumor microenvironment, avoiding the toxicity associated with systemic cytokine treatments (p. 924 final ¶). 
McKee also teaches that T effector cells have been gene modified to produce cytokines, enabling them to alter their own microenvironment and that several experimental and clinical advantages to the use of gene modified effector cells for adoptive immunotherapy were known, including enhancing in vivo activity and trafficking, while avoiding the toxicities incurred by using systemic cytokine for these purposes (p. 924 ¶3). 
toxicity could be substantially reduced if the transferred cells could produce adequate IL-2 in their microenvironment and obviate the need for systemic cytokine (p. 925 ¶1; emphasis added). As early as 1994, TILs were successfully transduced with a truncated version of the IL-2 gene and the transduced T cells were able to proliferate in vitro without the addition of exogenous IL-2 (p. 925 ¶1; emphasis added).  Subsequently, other investigators confirmed the autonomous growth characteristics of IL-2 transduced TIL and further demonstrated that the cells maintained their antigen specificity (p. 925 ¶1). 
Additional relevant prior art teaches that Tregs, like other T cells or T effector cells, can be genetically modified to stably express transgenes of interest. For example, Wright teaches engineered Tregs genetically modified to stably express transgenes encoding ovalbumin-specific TCR and Foxp3 (p. 19078 ¶3). And Haque teaches genetically engineered Tregs modified to stably express transgenes that encode Foxp3 and Bcl-xL (Abstract and p. 1229 “Results” ¶1; p. 1232 ¶1). 
At the nexus of the prior art teachings regarding genetically modified Tregs and T lymphocytes that stably express an IL-2 transgene, Markley teaches that each c-cytokine (cited above; including IL-2) has been described as a T-cell growth factor (p. 3508 ¶2). Markley states that at a finer level, each cytokine possesses nonredundant functions that differentially shape T-cell responses, stating that IL-2 plays a crucial role in the development and maintenance of regulatory T cells, a function not shared among other c-cytokines (p. 3508 ¶2). And finally, Fan, directed to the role of Tregs in immunosuppression, explicitly teaches two relevant points from the prior art. The first is that there are a number of potential candidate genes for transduction into Tregs that could improve their capability to orchestrate transplantation tolerance (p. 457 ¶6; emphasis added). The second is that alternative strategies to improve the tolerogenic milieu include the manipulation of cytokine signaling, in which Fan explicitly points to inclusion of IL-2 signaling because IL-2 is required for pro-apoptotic signals in effector cells and for the survival/expansion of Tregs (p. 458 ¶5; emphasis added). This second point is also supported by  who teaches a similar motivation stating that although generation of stably transduced, differentiated Tregs was possible, the cells died after 1 month coculture, and Haque suggested that other survival signals may be required. Haque explicitly contemplated, since IL-2 plays a crucial role in the homeostasis and normal function of Treg cells, supplementation of IL-2 to aid the survival of iPS cell-derived and stably transduced Treg cells (p. 1233 ¶5).
Thus, in view of the prior art teachings of Markley, Heemskerk, McKee, Wright, Haque, and Fan, it would have been obvious to one of ordinary skill in the art, before the EFD of the application, to genetically engineer Tregs that are genetically modified to stably express IL-2 in order to assay their potential in vitro and/or in vivo for maintaining proliferation and extending survival of the transduced Tregs, independent of addition of exogenous IL-2. 
A practitioner would have a reasonable expectation of success in engineering such Tregs since the prior art of Markley and Heemskerk teach retroviral transduction of T cell populations for genetically modifying T cells to stably express IL-2 wherein the T cell populations comprise subpopulations of Tregs (as provided above). A practitioner would have a reasonable expectation of success because it had also been demonstrated as taught in Wright, Haque, and Fan that Tregs could be genetically modified to stably express transgenes of interest and because Haque, for example, taught that the transduced Tregs stably expressed integrated transgenes (e.g. Foxp3 and Bcl-xL) and maintained biological functions including suppression of host immune responses and reduced arthritis development within murine models (Abstract).
A practitioner would have a reasonable expectation of success also because Markley and Fan taught the necessity of IL-2 for Treg proliferation and maintenance and the benefit of circumventing the need for administration of systemic IL-2 which was responsible for in vivo toxicity that a practitioner would want to avoid. Additionally, a practitioner would have had a reasonable expectation of success because the methods and elements were known and taught in the prior art for genetically modifying Tregs and because retroviral transduction had been previously used in Tregs as well as in other T cell populations for introducing IL-2 transgenes for stable expression. Thus the prior art teachings render the invention of claim 1 obvious before the EFD of the application.
In regard to the limitations of claims 3, 6-8, and 10, Markley teaches gene transfer via retroviral transduction into human primary T cells (a polyclonal population; claim 8) modified to constitutively and stably express IL-2 (pp. 3508-10: Abstract, PBL collection and retroviral transduction, Results, and Figure 1, and p. 3514, col 1; claim 3). Furthermore, these T cells comprise an IL-2 transgene integrated into the T cell genome as directed by the retroviral constructs (as evidenced by Figueroa: p. 164, final ¶; claims 6-7). Markley also clearly demonstrates IL-2 transduced cells stably express the IL-2 (p. 3510, Figure 1B-1D). Heemskerk teaches retroviral transduction of polyclonal human TILs (see, for example, p. 497 Materials and Methods; claims 8 and 10) and stable constitutive expression of exogenous IL-2 gene (Figs. 1 and 6; p. 496 final ¶; p. 507 ¶4; p. 497 final ¶; claims 3, and 6-7). 
In regard to the limitation of claim 9, Markley teaches T cells that have been modified to co-express with the IL-2 a targeting molecule that makes the cells antigen-specific or ligand-specific (Abstract).
In regard to the limitation of claim 17, Heemskerk teaches use of and motivation for use of integrating lentiviral vectors known and practiced in the art before the EFD as viable alternative vectors (p. 508 ¶3; claim 17).
Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan–Kafri
Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519), Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), McKee (McKee MD, et al. Front Biosci. 2007 Jan 1;12:919-32), Wright (Wright GP, et al. Proceedings of the National Academy of Sciences. 2009 Nov 10;106(45):19078-83), Haque (Haque R, et al. The Journal of Immunology. 2012 Aug 1;189(3):1228-36), and Fan (Fan H, et al. In Seminars in Immunology 2011 Dec 1 (Vol. 23, No. 6, pp. 453-461) Academic Press), herein Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan, as applied to claim 1 above, and further in view of Kafri (Kafri T, et al. Molecular Therapy. 2000 Jun 1;1(6):516-21).  

In regard to the further limitation of claim 4, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan do not teach a composition of Tregs wherein the cells have been genetically modified to stably express IL-2 in an inducible manner. 
Kafri teaches that an important feature of all vectors for human gene therapy should be the ability to regulate the transgene expression in a clinical setting (p. 516 ¶2). Kafri teaches that an inducible lentiviral vector can be produced in high titers and tested either on tissue culture cells or by direct injection of an immunocompetent subject (p. 516 final ¶). Kari further teaches that inducible vectors will be beneficial not only for gene therapy applications, but also for basic research (p. 517 ¶1).
It would have been prima facie obvious to one of ordinary skill in the art before the EFD of the claimed invention to modify the expression of IL-2 in genetically engineered Tregs with an inducible promoter such as that taught by Kafri because Kafri teaches that inducible promoters are favorable for controlling transgene expression in clinical applications and/or for studying transgene expression in basic research. It would have been obvious to one of ordinary skill in the art before the EFD to control IL-2 in vitro and/or particularly in a clinical environment because Markley (cited above), McKee (p. 3518 final ¶), Heemskerk (p. 496 ¶3), and others teach that excess or high dose IL-2 is associated with toxicity in vivo. Kafri clearly teaches that a practitioner would have a reasonable expectation for predictable integration and inducible expression of a transgene, such as IL-2, for controlling expression in a transduced cell, such as Tregs. A practitioner would have a reasonable expectation for the inducible promoter to allow control of IL-2 expression because Kafri teaches the known elements and methodologies necessary to generate such constructs comprising genes of interest in lentiviral vectors for stable introduction into transduced cells. Thus, instant claim 4 would have been prima facie obvious in view of the prior art teachings of Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan and Kafri before the EFD of the instant application.
Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan–Marin–Jethwa
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519), Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), McKee (McKee MD, et al. Front Biosci. 2007 Jan 1;12:919-32), Wright (Wright GP, et al. Proceedings of the National Academy of Sciences. 2009 Nov 10;106(45):19078-83), Haque (Haque R, et al. The Journal of Immunology. 2012 Aug 1;189(3):1228-36), and Fan (Fan H, et al. In Seminars in Immunology 2011 Dec 1 (Vol. 23, No. 6, pp. 453-461) Academic Press), herein Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan, as applied to claim 1 above, and further in view of Marin (Marin V, et al. Human Gene Therapy Methods. 2012 Dec 1;23(6):376-86), and Jethwa (Jethwa H, et al. Clinical Immunology. 2014 Jan 1;150(1):51-63).  
In regard to claim 1, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan are relied upon as detailed above for rendering obvious to one of ordinary skill in the art the invention of claim 1, a composition of Tregs that have been genetically modified to stably expressing IL-2. 
In regard to the further limitation of claim 5, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan do not teach a composition of Tregs wherein the cells have been modified to further express a transgene encoding the IL 2 and a suicide gene, wherein the transgene and the suicide gene are integrated into the genome of the cells.
In regard to claim 5, as presented above, safety concerns in gene modified Tregs/T cell therapies include excess or high dose IL-2 that is associated with toxicity in vivo. Jethwa, directed to gene-modified regulatory T-cells to control autoimmune and alloimmune pathology (Title and Abstract), teaches additional toxicities associated with adoptive Treg/T cell therapy (see sections 7.1-7.6, especially sections 7.2 and 7.4, pp. 57-9). And Milojevic teaches that 
Marin is directed to suicide genes to control toxicities in adoptive T cell therapies (Abstract). Marin teaches that suicide genes allow selective ablation of engineered T cells (p. 376 ¶1; see also Jensen, 2012, Prior Art Made of Record). Marin teaches the use of retroviral vectors to introduce suicide genes into target T cell populations (p. 378 ¶2) and thus, integration of the suicide gene into the target cell genome (p. 377 ¶2). Marin teaches analysis of suicide gene activity in transduced T cells (p. 378 ¶5) and CTLs as a model system (p. 382 ¶2).
It would have been prima facie obvious to one of ordinary skill in the art before the EFD of the claimed invention to modify the cells comprising a transgene encoding IL-2 in genetically engineered Tregs to further comprise a suicide gene for controlling genetically altered Tregs because Jethwa teaches the need to address safety concerns associated with engineered Treg toxicities, and because Milojevic teaches the need to ensure safety when Tregs/Tcells have been modified to express cytokines, and because Markley (cited above), McKee (p. 3518 final ¶), Heemskerk (p. 496 ¶3), and others teach associated toxicities with excess expression of IL-2, and because Marin teaches the use of suicide genes for addressing just such concerns in engineered T cells. A practitioner would be motivated to do so, for instance, to address safety concerns for in vivo applications and assess suicide gene expression in vitro in the presence of IL-2 expression from the modified Tregs. A practitioner would have a reasonable expectation of success in doing so because the transgenes would be expected to function as demonstrated in the cited prior art and because the methodologies and components needed to genetically engineer Tregs were also known and practiced in the prior art cited. Thus, it would have been obvious to one of ordinary skill in the art before the EFD to control Tregs expressing IL-2 in vitro and/or particularly in a clinical environment because the prior art teaches that excess or high dose IL-2 is associated with toxicity in vivo and because other adverse outcomes, such as those  involving over expression of Tregs or transduced Tregs that may have reverted in phenotype to effector cells, may need to be selectively eliminated following adoptive transfer (see Jethwa sections 7.2, 7.4, 7.6, and Fan, section 7.2 final ¶, for example). Marin clearly teaches that a practitioner would have a reasonable expectation for predictable integration and expression of prima facie obvious in view of the prior art teachings of Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan, Jethwa, and Marin before the EFD of the instant application.
Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan–Chen
Claims 1, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519), Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), McKee (McKee MD, et al. Front Biosci. 2007 Jan 1;12:919-32), Wright (Wright GP, et al. Proceedings of the National Academy of Sciences. 2009 Nov 10;106(45):19078-83), Haque (Haque R, et al. The Journal of Immunology. 2012 Aug 1;189(3):1228-36), and Fan (Fan H, et al. In Seminars in Immunology 2011 Dec 1 (Vol. 23, No. 6, pp. 453-461) Academic Press), herein Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan, as applied to claim 1 above, and further in view of Chen (Chen, Y. Y. Trends in Immunology, 2015; 36(11), 667-669).
In regard to claim 1, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan are relied upon as detailed above for rendering obvious to one of ordinary skill in the art the invention of claims 1 and 7, a composition of Tregs that have been genetically modified to allow integration of the IL-2 transgene and to stably express IL-2. 
In regard to the further limitation of claim 18, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan do not teach a composition of Tregs wherein the cells have been genetically modified by a system such as CRSPR-Cas9 system, Zink finger nucleases, or TALENs that allows integration of transgenes but only teaches T cells that have been modified by a retro- or lenti-viral transduction system that allows integration of transgenes.
instant claims 7 and 18) (pp. 668-9 and Figure 1). Furthermore, Chen specifically teaches the motivation for use of site-specific nucleases such as CRISPR-Cas9 for directing integration site(s) of transgenic constructs, thereby lowering the risk of gene insertion in oncogenic sites (p. 669).
Thus, Chen teaches the use of CRISPR-Cas9, Zn finger nuclease, and TALEN systems for stable genetic integration of transgenes into human T cells that include Tregs. 
It would have been prima facie obvious to one of ordinary skill in the art before the EFD of the claimed invention to combine the teachings of Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan and Chen to introduce stable, genome-integrated IL-2-transgenes into Treg genomes using viral-integrative vectors such as, lenti- or retro-viral transduction and/or using site specific nucleases including use of CRISPR-Cas9, Zn finger nuclease, or TALEN systems. A practitioner would have had a reasonable expectation of success because Chen teaches these as alternate means known in the art for engineering T cells for clinical applications in immunotherapy. Thus, the combined prior art teachings of Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan and Chen render obvious the invention of claims 1, 7, and 18 before the EFD of the instant application.
Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan–SHANAFELT
Claims 1, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519), Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. McKee (McKee MD, et al. Front Biosci. 2007 Jan 1;12:919-32), Wright (Wright GP, et al. Proceedings of the National Academy of Sciences. 2009 Nov 10;106(45):19078-83), Haque (Haque R, et al. The Journal of Immunology. 2012 Aug 1;189(3):1228-36), and Fan (Fan H, et al. In Seminars in Immunology 2011 Dec 1 (Vol. 23, No. 6, pp. 453-461) Academic Press), herein Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan, as applied to claim 1 above, and further in view of SHANAFELT (US20040175357A1; published 9 September 2004). 
In regard to claim 1, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan are relied upon as detailed above for rendering obvious to one of ordinary skill in the art the invention of claim 1, a composition of Tregs that have been genetically modified to stably expressing IL-2. 
In regard to the further limitation of claims 11 and 12, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan do not teach a composition of Tregs wherein the cells have modified by a des-alanyl Serine-125 human interleukin-2 (i.e. aldesleukin or PROLEUKIN®) or an IL-2 polypeptide comprising an amino acid substitution selected from the group consisting of N88R, N881, N88G, D20H, D109C, Q126L, Q126F, D84G, or D841 relative to human mature IL-2 protein.
SHANAFELT is directed to polypeptides comprising human IL-2 muteins numbered in accordance with wild-type IL-2 wherein said human IL-2 is substituted at at least one of positions 20, 88 or 126, whereby said muteins preferentially activate T cells over NK cells. This invention realizes less toxic IL-2 muteins that allow greater therapeutic use of mutein interleukins. SHANAFELT discloses muteins exhibiting greater than 1000-fold selectivity that include D20H, D20I, N88G, N88I, N88R, and Q126L substitutions in IL-2 that exhibit essentially wild-type IL-2 activity on T cells ([0023]). SHANAFELT teaches that D2OH and I, N88G, I, and R, in particular have a relative T cell-differential activity much greater than native IL-2, with predicted associated reduced in vivo toxicity. The invention includes polynucleotides coding for the muteins of the invention, vectors containing the polynucleotides, transformed host cells, pharmaceutical compositions comprising the muteins, and therapeutic methods of treatment (Abstract). SHANAFELT also teaches use of the commercially available recombinant IL-2 analog 
SHANAFELT claims mutein compositions for IL-2 treatable conditions including HIV, cancer including renal carcinoma and malignant melanoma, autoimmune disease, infectious disease, immune deficiency including SCID, or other therapeutic application requiring general stimulation of the immune system (claim 18). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan and SHANAFELT to address the specificity and cytotoxicity associated with various IL-2-transgenes for Treg-based immunotherapeutic applications. An artisan would be motivated to modify the Tregs of  Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan with the teaching of SHANAFELT to select and generate IL-2 Treg transgenes comprising muteins or IL-2 substitution mutations that comprise modified IL-2 molecules that preferentially activate T cells while reducing unwanted IL-2 cytotoxicity or activation of NK cells. An artisan of skill in the art would also be motivated to combine the teachings of Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan and SHANAFELT to include Tregs modified to express a des-alanyl Serine-125 human interleukin-transgenes as a control construct that would parallel the activity of the commercially available PROLEUIN® and to assess the various mutant IL-2 transgene constructs against this standard-use recombinant IL-2 therapeutic or its transgene equivalent and/or wildtype IL-2 transgenes.
 A practitioner would have had a reasonable expectation of success in making these substituting the IL-2 expressed by the Treg constructs of Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan with the IL-2 variants taught by SHANAFELT, because SHANAFELT teaches the potential utility and the predictable success in engineering T cells to express these IL-2 constructs by combining known elements in the art according to known methodologies. Thus, the combined prior art teachings of Markley–
Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan
Claims 1, 13-16, and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Markley (Markley, J. C., et al. Blood, 2010; 115(17), 3508-3519), Heemskerk (Heemskerk B, et al. Human Gene Therapy. 2008 May 1;19(5):496-510), Milojevic (Milojevic, D., et al. Pediatric Rheumatology, 2008; 6(1), 1-13), Kovacsovics-Bankowski (Kovacsovics-Bankowski, M. et al. Journal for Immunotherapy of Cancer, 2014; 2(1), 1-12), McKee (McKee MD, et al. Front Biosci. 2007 Jan 1;12:919-32), Wright (Wright GP, et al. Proceedings of the National Academy of Sciences. 2009 Nov 10;106(45):19078-83), Haque (Haque R, et al. The Journal of Immunology. 2012 Aug 1;189(3):1228-36), and Fan (Fan H, et al. In Seminars in Immunology 2011 Dec 1 (Vol. 23, No. 6, pp. 453-461) Academic Press).  
In regard to claim 1, Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan are relied upon as detailed above for rendering obvious to one of ordinary skill in the art the invention of claim 1, a composition of Tregs that have been genetically modified to stably expressing IL-2. 
In regard to the further limitations of claim 13 (a method for treating an autoimmune disease of an inflammatory disease), claim 14 (a method of preventing graft rejection or GVHD), and claim 15 (a method for treating cancer or an infection) Fan teaches Tregs administered to patients in need thereof for treating an autoimmune disease (p. 457 ¶1 and section 7.2 final ¶; citing additional art) and an inflammatory disease (section 7.2 final ¶, citing additional art) and for preventing graft rejection, more specifically for inducing transplantation tolerance (Title, Abstract, whole document) or preventing GVHD (p. 453 ¶3) and for treating an infection (section 7.2 final ¶, citing additional art). Also, in regard to claim 13, Wright teaches that Tregs can suppress a wide range of immune cells, making them an ideal candidate for the treatment of autoimmunity (Abstract). Wright tested the ability of antigen-specific Tregs generated by retroviral gene transfer to ameliorate arthritis and demonstrated that gene-modified T cells accumulated at the site of joint inflammation, resulting in a local reduction in the number of inflammatory Th17 cells and a significant decrease in arthritic bone destruction (Abstract). And 
Thus, the instant inventions of claims 13-16 and 19-23 would have been obvious to one of ordinary skill in the art before the EFD, because Fan and Milojevic teach or render obvious administration of Tregs for these methods of treatment and because Markley–Heemskerk–Milojevic–Kovacsovics-Bankowski–McKee–Wright–Haque–Fan render obvious the invention of claim 1 for maintaining Treg proliferation for in vitro or in vivo applications. The practitioner would have a reasonable expectation of success because Fan and Milojevic (and Wright in regard to claim 13) teach application of Tregs in methods of treating these diseases and because the prior art of Markley and Fan teach the need for IL-2 for maintaining and/or proliferating Tregs (Markley, p. 3508 ¶2; Fan, section 7.1 ¶4).
In regard to the further limitations of claims 16 and 19-23, Fan teaches that the Tregs can be autologous (self-reactive) or allogenic (alloreactive) (Fig. 1), and Milojevic teaches that allogeneic Tregs are suppressive, but autologous Tregs are more potent suppressors (p. 4 ¶3).
Claim Status
Claims 1 and 3-23 are rejected. No claims are allowed.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurose (Kurose K, et al. Journal of Thoracic Oncology. 2015 Jan 1;10(1):74-83; cited in prior Office action) teaches the mean ratios of resting/naïve and activated/effector Tregs, and non-Tregs in CD4 T cells in PBMCs from 20 lung cancer patients were 0.6, 1.6, and 4.1%, respectively. However, the mean ratios of resting/naive and activated/effector Tregs, and non-Tregs in CD4 T cells in TILs were 0.5, 9.9, and 9.8%, respectively (p. 76 Results ¶1).
Jensen (Jensen MC, et al. Current Opinion in Immunology. 2015 Apr 1;33:9-15.) teaches that the provision of a suicide construct for rapid and complete elimination of CAR-T cells is the most robust safety strategy for controlling adverse events associated with prolonged engraftment and potentially mitigating acute toxicities from CAR-T cells (p. 12 ¶3).
Barrett (Barrett DM, et al. The Journal of Immunology. 2015 Aug 1;195(3):755-61) teaches that the efficacy of genetically engineering Tregs to downregulate unwanted immune responses has been shown in preclinical models of autoimmune disease and allograft rejection, wherein the adoptive transfer of Tregs can prevent lethal graft-versus-host disease and autoimmune diabetes in mice (p. 756 ¶2).
Georgoudaki (Georgoudaki, A. M., et al. Immunotherapy, 2010; 2(4), 521-537) teaches the significance of suicide gene therapy for graft-versus-host disease.
Quintarelli (Quintarelli, C., et al. Blood, The Journal of the American Society of Hematology, 2007; 110(8), 2793-2802) teaches co-expression of cytokine and suicide genes to enhance the activity and safety of tumor-specific cytotoxic T lymphocytes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546.  The examiner can normally be reached between 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached at 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access t2021o the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633 
                                                                                                                                                                                                                                                                                                                          /KEVIN K HILL/Primary Examiner, Art Unit 1633